Title: From Thomas Jefferson to Edward Bancroft, 25 September 1789
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
Paris Sep. 25. 1789.

Expecting to receive by tomorrow’s post a letter from Mr. Trumbull announcing an occasion of getting to America, and that I must leave this place in the same instant I have only time to acknolege the receipt of yours of Aug. 21. in due time after it’s date, to recommend to you the saving my credit as to the bill I drew on you, whenever Mr. Paradise’s remittances shall put it in your power and to assure you that I shall be happy in every occasion of rendering you service and of proving to you those sentiments of esteem & respect with which I am Dear Sir Your most obedt. & most humble servt.,

Th: Jefferson

